Exhibit 10.2
Agreement
to Comply with
Emergency Economic Stabilization Act of 2008
This agreement (“Agreement”) is made and entered into this                     
day of December, 2008, by and among between Plumas Bancorp, a California
corporation, (the “Company,”) and Plumas Bank (collectively referred to as the
“Companies”) and                      an individual residing in the State of
California (hereinafter referred to as the “Executive”).
RECITALS
WHEREAS, the Company has applied for and been approved by the U. S. Treasury to
participate in the Capital Purchase Program of the Troubled Assets Repurchase
Program and is required to conform to the executive compensation restrictions
set forth in Section 111 of the Emergency Economic Stabilization Act of 2008
(“EESA”) and any regulations or interpretations that may from time to time be
promulgated thereunder, and
WHEREAS, the Companies provide executive compensation and benefits to the
Executive, and the Companies and Executive desire to conform to such
restrictions on executive compensation and benefits as set forth in Section 111
of EESA.
NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants contained herein, the Executive and
the Companies agree as follows:
1. Executive acknowledges that Executive is a senior executive officer (“SEO”)
of the Company and/or any subsidiary for purposes of Section 111 of the EESA.
2. Executive agrees that if Executive and any executive compensation or benefit
provided by the Company to Executive pursuant to any agreement, plan or
arrangement are subject to Section 111 of EESA, then any payment of any kind
provided for by any such agreement, plan or arrangement must comply with
Section 111 of EESA, and that any such agreement, plan or arrangement shall be
interpreted or reformed to so comply. Furthermore, Executive agrees that if the
making of any payment pursuant to any such agreement, plan or arrangement would
violate Section 111 of EESA, or if the making of such payment may in the
judgment of the Company limit or adversely impact the ability of the Company to
participate in, or the terms of the Company’s participation in, the sale of
troubled assets to the U. S. Secretary of the Treasury or to qualify for any
other relief under EESA, Executive agrees to waive his or her right to such
payment.
3. Executive also hereby grants to the U. S. Treasury a waiver releasing the U.
S. Treasury from any claims that Executive may otherwise have as a result of the
issuance of any regulations which modify the terms of benefit plans,
arrangements and agreements to eliminate any provisions that would not be in
compliance with the executive compensation and corporate governance requirements
of Section 111 of EESA and any guidance or regulations issued by the Secretary
of the Treasury on or prior to the date of any investment to carry out the
provisions of EESA.
PLU-Executive Agreement EESA-12/29/08

 

 



--------------------------------------------------------------------------------



 



4. Executive further agrees with the Company and any subsidiary of the Company
that if the violation of Section 111 of EESA is a quantitative violation and is
triggered by the aggregate payment of executive compensation and benefits from a
combination of agreement(s), plan(s) or arrangement(s) because of the aggregate
amount of such payment rather than a violation of a qualitative limitation of
Section 111 of EESA, then the order of reducing benefits of any agreement, plan
or arrangement to comply with Section 111 of EESA shall be at the discretion of
the Company.
IN WITNESS WHEREOF, the undersigned have executed this Agreement.

              PLUMAS BANCORP
 
       
 
  By:    
 
       
 
            PLUMAS BANK
 
       
 
  By:    
 
       
 
            EXECUTIVE
 
       
 
  By:    
 
       

 

2